Exhibit 10.1
FANNIE MAE
ELECTIVE DEFERRED COMPENSATION PLAN II
(As Amended and Restated Effective January 1, 2008)
Amendment
     Pursuant to Section 7.2 of the Fannie Mae Elective Deferred Compensation
Plan II (the “Plan”), the Benefit Plans Committee hereby amends the Plan,
effective April 29, 2008, as follows:

1.   Section 7.7 of the Plan is amended to read in its entirety as follows:

     “7.7 Section 409A Transition Relief. The Company may, by action of the
Committee, authorize changes to time and form of payment elections but only to
the extent consistent with the transition rules, and during the transition
relief period, provided under Section 409A and guidance issued thereunder by the
Internal Revenue Service. Without limiting the foregoing, the senior ranking
officer in Human Resources is authorized to designate an election window,
commencing and ending on such dates during the transition relief period as he or
she shall determine, during which Participants shall be permitted to change any
or all outstanding payment elections in accordance with those transition rules
and such procedures as may be prescribed by the senior ranking officer in Human
Resources or his or her delegate.”

 